                     Case 5:18-md-02827-EJD Document 313-1 Filed 04/09/19 Page 1 of 5


            1    THEODORE J. BOUTROUS JR., SBN 132099
                    tboutrous@gibsondunn.com
            2    CHRISTOPHER CHORBA, SBN 216692
                    cchorba@gibsondunn.com
            3    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            4    TIMOTHY W. LOOSE, SBN 241037
                   tloose@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    G. CHARLES NIERLICH, SBN 196611
                   gnierlich@gibsondunn.com
            9    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
          10     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
          11     San Francisco, CA 94105
                 Telephone: 415.393.8200
          12     Facsimile: 415.374.8458
          13     Attorneys for Defendant,
                 APPLE INC.
          14                                 UNITED STATES DISTRICT COURT
          15                                NORTHERN DISTRICT OF CALIFORNIA
          16

          17                                                 CASE NO. 5:18-md-02827-EJD
                 IN RE: APPLE INC. DEVICE
          18     PERFORMANCE LITIGATION                      DECLARATION OF CHRISTOPHER
                                                             CHORBA IN SUPPORT OF DEFENDANT
          19                                                 APPLE INC.’S MOTION FOR SANCTIONS
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF DEFENDANT
                                            APPLE INC.’S MOTION FOR SANCTIONS
                     Case 5:18-md-02827-EJD Document 313-1 Filed 04/09/19 Page 2 of 5


            1              I, Christopher Chorba, declare as follows:
            2              1.     I am an attorney licensed to practice law in the State of California. I am a partner in the
            3    law firm of Gibson, Dunn & Crutcher LLP, counsel for Defendant Apple Inc. I submit this declaration
            4    in support of Apple’s Motion for Sanctions. I have personal knowledge of the facts set forth in this
            5    Declaration unless otherwise noted, and if called as a witness, I could and would testify to those facts.
            6              2.     On March 7, 2019, the parties to this action appeared before Your Honor for oral
            7    argument on Apple’s Motion to Dismiss Plaintiffs’ Second Consolidated Amended Complaint. (Dkt.
            8    271-4.) I argued the motion on Apple’s behalf. Joseph Cotchett and Mark Molumphy of Cotchett,
            9    Pitre & McCarthy LLP argued for Plaintiffs.
          10               3.     During argument, Mr. Cotchett and Mr. Molumphy each discussed and quoted from
          11     documents that Apple has produced in this litigation and that were marked “HIGHLY
          12     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the Stipulated Protective Order entered into
          13     by the parties and ordered by the Court. (Dkt. 224 (Protective Order).)
          14               4.     Plaintiffs filed some of these documents under seal as attachments to Mr. Cotchett’s
          15     declaration in support of Plaintiffs’ opposition to Apple’s motion to dismiss. (Dkts. 279-4, 279-6,
          16     279-8.)
          17               5.     Mr. Cotchett and Mr. Molumphy publicly discussed and quoted the content of these
          18     confidential documents in open court without prior notice to the Court, as required by the Protective
          19     Order. (See Protective Order at 24, § 14.7 (“A Party who seeks to introduce Protected Material at a
          20     hearing, pretrial or other proceeding shall advise the Court at the time of introduction that the
          21     information sought to be introduced is protected.”).)
          22               6.     Neither Mr. Cotchett nor Mr. Molumphy provided notice to Apple, myself, or any other
          23     Gibson Dunn attorney about their intention to disclose this material at the hearing. Although I spoke
          24     with Mr. Cotchett shortly before the hearing, he did not disclose at that time that he intended to cite or
          25     quote these confidential documents. Instead, Mr. Cotchett asked me if we had another mediation
          26     scheduled before the Hon. Layn Phillips. My colleague, G. Charles Nierlich, was also sitting next to
          27     me when Mr. Cotchett approached me.
          28

Gibson, Dunn &                                                          1
Crutcher LLP
                                   DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF DEFENDANT
                                               APPLE INC.’S MOTION FOR SANCTIONS
                     Case 5:18-md-02827-EJD Document 313-1 Filed 04/09/19 Page 3 of 5


            1           7.      At the time of the hearing, Plaintiffs had not challenged Apple’s confidentiality
            2    designations on the documents in question pursuant to the agreed-upon, Court-ordered procedure
            3    outlined in the Protective Order. (Protective Order at 12, §§ 7.1, 7.2.)
            4           8.      The day after the hearing (March 8), I sent Mr. Cotchett and Mr. Molumphy a letter
            5    reiterating the Protective Order violations. A true and correct copy of this letter is attached as
            6    Exhibit A.
            7           9.      Mr. Cotchett sent me a letter in response on March 12, 2019, denying that either he or
            8    Mr. Molumphy had violated the Protective Order and threatening retaliatory sanctions if Apple pursued
            9    its rights under the Protective Order. A true and correct copy of this letter is attached as Exhibit B.
          10     Exhibit B contains one sentence that has been partially redacted to maintain the confidentiality of
          11     material quoted from a document designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
          12     ONLY” pursuant to the Protective Order. The quoted material is the subject of two pending motions
          13     to seal. (Dkts. 279, 311, 311-4.)
          14            10.     I sent a response to Mr. Cotchett on March 13, 2019, pointing out the factual and legal
          15     misstatements in his letter. A true and correct copy of this letter is attached as Exhibit C.
          16            11.     Mr. Cotchett sent me a second letter in response on March 15, 2019, reiterating his
          17     position without responding to the points in my March 13th letter. A true and correct copy of this letter
          18     is attached as Exhibit D.
          19            12.     Prior to the entry of the Protective Order, during a meet and confer on August 3, 2018,
          20     counsel for Plaintiffs agreed to receive documents from Apple on an “Attorneys’ Eyes Only” basis,
          21     pending stipulation to and entry of a protective order.
          22            13.     In an email on August 6, 2018, David A. Straite of Kaplan Fox & Kilsheimer LLP,
          23     Interim Co-Lead Counsel for Plaintiffs, confirmed that Plaintiffs would agree to receive the documents
          24     produced by Apple on an “Attorneys’ Eyes Only” basis. A true and correct copy of this correspondence
          25     is attached as Exhibit E. Further, during a hearing on July 11, 2018, regarding discovery taken before
          26     the entry of the Protective Order, Plaintiffs’ counsel stated that “to the extent that there are
          27     confidentiality concerns, which Mr. Chorba also raised at the last CMC, we’re happy to deal with those
          28

Gibson, Dunn &                                                       2
Crutcher LLP
                                 DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF DEFENDANT
                                             APPLE INC.’S MOTION FOR SANCTIONS
                     Case 5:18-md-02827-EJD Document 313-1 Filed 04/09/19 Page 4 of 5


            1    of course, but on an expedited basis. We can deal with them by receiving the documents on an
            2    attorneys’ eyes only basis.” (Dkt. 167 (July 11 Hr’g Tr.) at 28.)
            3           14.     On April 2, 2019, I met and conferred with Plaintiffs’ counsel regarding their violations
            4    of the Protective Order and the relief that Apple would seek in this Motion. After discussion, we were
            5    unable to reach an agreement regarding the Motion.
            6           15.     The next day, I corresponded via email with Plaintiffs’ counsel on proposed hearing
            7    dates. I proposed May 9 (the earliest possible date) and May 23 (the next available date, according to
            8    the Court’s online calendar). Mr. Molumphy responded on behalf of Plaintiffs’ counsel and requested
            9    May 30 or June 6.
          10            16.     After responding to Plaintiffs’ counsel and confirming the May 30 date, I emailed the
          11     Courtroom Deputy of this Court to schedule the hearing, copying Plaintiffs’ counsel. Mr. Molumphy
          12     replied to that email and told the Deputy Clerk that there had been no meet and confer regarding the
          13     proposed relief and that Apple should not be permitted to file its Motion until Plaintiffs’ disputes
          14     regarding Apple’s confidentiality designations were resolved by the Special Discovery Master.
          15            17.     Mr. Molumphy’s statement that there has been no meet and confer is false. As set forth
          16     above, the parties exchanged correspondence shortly after the March 7 hearing. In addition, the parties
          17     conferred telephonically on April 2, during which I advised Mr. Molumphy (and David Straite) that
          18     Apple intended to file a Motion for Sanctions arising out of Mr. Cotchett’s and Mr. Molumphy’s
          19     violations of the Protective Order at the March 7 hearing, and that Apple would be seeking to terminate
          20     Mr. Cotchett and Mr. Molumphy as Interim Co-Lead Counsel. We discussed on that call and in
          21     follow-up correspondence a date for hearing the Motion.
          22            18.     On April 7, Mr. Molumphy sent me a letter claiming that there had been no meet and
          23     confer on Apple’s anticipated Motion, and proposed a new stipulated order to address the protocol for
          24     sealing a hearing. Mr. Molumphy’s proposed order also revises the requirements of Section 14.7 of
          25     the Protective Order to alleviate the party introducing confidential material from the burden of advising
          26     the Court of the material’s confidential designation at the time the material is introduced at a hearing,
          27     so long as that party had already filed that material in connection with a pleading.
          28

Gibson, Dunn &                                                      3
Crutcher LLP
                                 DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF DEFENDANT
                                             APPLE INC.’S MOTION FOR SANCTIONS
                     Case 5:18-md-02827-EJD Document 313-1 Filed 04/09/19 Page 5 of 5


            1           19.     I responded to Mr. Molumphy’s letter on April 8, explaining that the dispute between
            2    the parties was not about how to treat confidential materials at hearings, as that was already addressed
            3    by the Protective Order, but rather about Mr. Cotchett’s and Mr. Molumphy’s violations of the
            4    Protective Order at the March 7 hearing and the appropriate remedy for those violations. I reiterated
            5    that there had already been a meet and confer on April 2–3 and in the previous exchanges following
            6    the March 7 hearing.
            7           20.     There has been no suggestion by either Mr. Cotchett or Mr. Molumphy that they would
            8    agree to the relief requested by Apple, and they have continued to categorically deny any violations of
            9    the Protective Order.
          10            I declare under penalty of perjury that the foregoing is true and correct.
          11            Executed on this 9th of April, 2019, at Los Angeles, California.
          12

          13

          14                                                                  CHRISTOPHER CHORBA
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      4
Crutcher LLP
                                 DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF DEFENDANT
                                             APPLE INC.’S MOTION FOR SANCTIONS
